DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, and 10-13 is/are allowed.
Regarding independent claim 1, the following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Lee USPN 8579609. 
Lee USPN 8579609 discloses:
a fan frame (see Annotated Figure 4 of Lee USPN 8579609 (Attached Figure 1) in the final office action mailed on 11/12/2020); 
a bearing (Attached Figure 1) disposed in a sleeve portion of the fan frame (Attached Figure 1); and 
a rotor (the rotor is defined by the sum of its parts) comprising: 
a hub 311; 
a retaining tube 322b disposed in the hub (Figure 4, (Attached Figure 1)); 
a magnetic ring (Attached Figure 1, i.e. structure in Figure 4 corresponding to element 222c in embodiment of Figure 2 and Figure 3), having an inner hole (inner hole = area within the inside diameter of the magnetic ring, --it is noted that the prior art is applied to the claims within the same confines that the disclosure of the instant application provides support for the claims; with respect to the “inner hole” limitation Amended Figure 3 element 542 filed on area within the inside diameter of the magnetic ring are equivalent--), wherein the retaining tube is disposed in the inner hole (it is, see Figure 4 and Attached Figure 1); 
a shaft 322a, disposed on the hub (as shown in Figure 4); and located within the retaining tube (it is, see Figure 4 and Attached Figure 1), wherein the shaft has a constant cross-section portion (Attached Figure 1) passing through the bearing (Attached Figure 1), an end of the constant cross-section portion (Attached Figure 1) is flush with a top surface of the hub (Attached Figure 1), and an axial gap is formed within the sleeve portion between a bottom surface of the hub and a top surface of the bearing; and 
a plurality of blades (i.e. structure in Figure 4 corresponding to element 212 in embodiment of Figure 2 and Figure 3) disposed around the hub (Figures 2-4), 
wherein the magnetic ring is in direct contact with the retaining tube (see Figures 2-4 and Attached Figure 1), 
wherein the inner-rotor fan excludes an iron ring disposed on an inner wall of the magnetic ring and between the magnetic ring and the shaft. 

However, Lee USPN 8579609 fails to anticipate the claimed invention as a whole, and the differences between the prior art and the claimed invention are not obvious especially since Lee USPN 8579609 does not disclose the limitations: 
“wherein a plurality of ribs are formed on an outer surface of the retaining tube, the ribs protrude from the outer surface of the retaining tube, and the plurality of ribs extend a predetermined length in a direction that is parallel with an extending direction of the shaft;
wherein a plurality of grooves having open axial ends are formed on the inner wall of the plastic magnetic ring, the grooves are recessed from the inner wall of the plastic magnetic ring, and the plurality of grooves extend the predetermined length in a direction that is parallel with the extending direction of the shaft; and
wherein each of the ribs is correspondingly engaged with each of the grooves.” in combination with all of the other limitations recited in the independent claim.
Also, --APPLICANTS ARGUMENTS (Page 6 ¶2-Page 7¶4 - 02/05/2021) WITH RESPECT TO THE CLAIMED “structure of the plurality of grooves having open axial ends” ARE PERSUSAIVE.--
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should preferably accompany the issue fee. Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746